Citation Nr: 1039708	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether a claim seeking service connection for a lumbar spine 
disability should be reconsidered.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from March 1988 to 
December 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  The 
Veteran subsequently relocated, and jurisdiction over the claim 
file was transferred to the RO in Reno, Nevada.

The Veteran failed to report for a Board hearing at the RO, which 
was scheduled to be conducted in May 2010; and he has since made 
no request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal, as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009) [failure to 
appear for a scheduled hearing treated as withdrawal of request].  

The Board notes that, although the RO reopened the claim for 
service connection and adjudicated it on the merits, the Board 
must examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Finally, the Board notes that while, on his January 2007 VA Form 
9, the Veteran identified high blood pressure and headaches he 
experienced in service and after service, the RO specifically 
notified him by letter dated in March 2007 that if he is seeking 
service connection for such disabilities, he must file a claim 
with the RO.  The Veteran responded by VA Form 21-4138 in March 
2007, but did not indicate that he was seeking service connection 
for these problems.  The Board believes that the RO's notice was 
adequate to inform the Veteran of the need to file a claim, and, 
pending such claim, no further RO action is indicated.  




FINDINGS OF FACT

1.  In an unappealed March 1999 rating decision, the RO denied 
service connection for a low back disability. 

2.  The evidence associated with the claims file subsequent to 
the March 1999 rating decision includes relevant official service 
department records not previously considered.  

3.  The Veteran sustained a low back strain in service, which 
resolved prior to separation; the current lumbar disc herniation 
was not manifest in service; symptoms were not present until 
August, 1992; and the current disability is not related to 
service. 


CONCLUSIONS OF LAW

1.  The claim seeking service connection for a low back 
disability is reconsidered.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2009).

2.  A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2005 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the underlying claim for 
service connection.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a May 2008 letter.  Contrary to VCAA requirements, some of the 
VCAA-compliant notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in a February 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that, in the context of an application to reopen, VCAA 
notice (1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at the 
bases for the denial in the prior decision and send a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.

Here, the Veteran's claim seeking service connection for a low 
back disability is being reopened.  Therefore, there is no 
prejudice stemming from any notice error regarding reopening of 
the claim.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.

In addition, the Veteran was afforded a VA contract examination 
as to the etiology of his low back disability.  This examination 
was adequate because it was performed by a medical professional 
based on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination of 
the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-Rodriguez 
v. Peake, 22 Vet. App 295 (2008).



II.  Analysis

The RO initially denied a claim seeking service connection for a 
low back disability in a March 1999 rating decision.  As the 
Veteran did not perfect an appeal of that decision it is final as 
to the evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding the requirement 
that new and material evidence must first be received.  38 C.F.R. 
§ 3.156(c).

In this case, additional, relevant evidence associated with the 
claims file since the March 1999 decision includes official 
service treatment records received in 2005.  As, pursuant to 
38 C.F.R. § 3.156(c), these additional service records require 
reconsideration of the claim for service connection, analysis of 
the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  

Turning to the merits of the reconsidered claim, Veterans are 
entitled to compensation from the Department of Veterans Affairs 
if they develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend, that he engaged in combat with the 
enemy, or that his low back disability is related to combat.  As 
such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) 
(West 2002), 38 C.F.R. § 3.304(d) (2009).

Service treatment records reveal that the Veteran complained of 
back pain on several occasions during service.  Findings on the 
examination at entry into service were normal.  On June 4, 1988, 
a chronic strain was diagnosed.  The Veteran reported that he had 
pain all through basic training.  By June 16, 1988, the Veteran's 
pain was noted as resolving, but the Veteran still reported a 
constant ache.  He denied radicular symptoms.  The Veteran was 
again treated in August 1988, and was diagnosed with mechanical 
low back pain.  An x-ray showed no significant abnormalities.  In 
an October 1991 evaluation, the Veteran reported having 
experienced low back pain for 2 1/2 years.  The diagnosis was 
chronic lumbo-sacral strain.  The report of examination for 
discharge in December 1991 contains normal findings for the 
spine.  A history of recurrent back pain was noted (since 1988), 
determined to be a strain, and improving currently.  

After service, an August 1992 private treatment report shows that 
the Veteran sustained a work-related injury on August 20, 1992, 
while the Veteran was loading luggage into an aircraft baggage 
hold.  He felt pain in his back, which then locked up.  An MRI 
revealed an extruded disc herniation at L4-5.  In January 1993, 
the Veteran underwent a left lumbar laminectomy, discectomy, and 
excision of a cystic structure.  The Veteran reported some relief 
for about five years, with recurrence of pain in 1997.  A second 
surgery was performed in 1998, with subsequent return of 
symptoms, requiring another procedure.  In June 2000, and July 
2000 lumbar fusion surgeries were performed.  The Veteran had a 
pain pump for continuous delivery of morphine implanted in April 
2001.  The diagnosis was failed back surgery syndrome.  

Thus, while the Veteran sustained a low back strain in service, 
this condition was noted to be resolving at separation.  
Arthritis was not manifest in service, or within a year of 
separation.  The Veteran sustained a post-service injury to his 
back in August, 1992, in a work-related injury, which was 
diagnosed at the time as a disc herniation.  

Regarding nexus, the Veteran was afforded an examination in 
November 2005, and an etiology opinion was provided by the 
examiner.  She noted that the Veteran was diagnosed with back 
strain during service, and x-rays taken at that time indicated 
that his back pain was the result of a strain.  She further noted 
that, after he left the service and entered civilian life, he 
apparently sustained an on-the-job injury while working as a 
baggage loader.  An MRI done after his on-the-job injury revealed 
that he had a herniated disc, for which he had several surgeries.  
She concluded that, it appears that the herniated disc was the 
result of an injury that occurred during the Veteran's civilian 
occupation and is not connected to service.  

There is no medical opinion that purports to relate the current 
low back disc herniation to service.  The Veteran is competent to 
report his symptoms, and in some cases, may be competent to 
provide an opinion as to nexus.  As a layperson, the appellant is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

It is the Board's responsibility to evaluate the medical evidence 
and to assign each report or opinion its due probative weight.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the 
evidence, the Board is free to favor one medical opinion over 
another if the Board provides an adequate statement of reasons or 
bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

Regarding continuity of symptomatology, the Veteran currently 
asserts that he experienced symptoms of the in-service back 
injury throughout service, and constantly thereafter.  However, 
even if accepted as accurate, this assertion does not account for 
the different diagnosis in service - an in-service strain versus 
the current disc herniation.  The November 2005 examiner found 
this to be significant.  Moreover, this assertion is not 
consistent with the normal clinical findings on the examination 
at discharge.  There were no significant symptoms reported at 
that time, and his back was found to be clinically normal.  The 
back strain was discussed in terms of a historical event, and not 
in terms of an ongoing disability.  Thus, his current assertions 
are inconsistent with, and in fact conflict with, his statements 
made to medical professionals at the time of separation.  Even if 
we accept that the in-service strain remained resolving instead 
of resolved, we are presented with a post-service incident, a 
different diagnosis and evidence that tends to refute the 
assertion of continuity.  When seen in 1993, he reported the post 
service injury, a history of a wrist fracture and childhood 
disease.  He denied any other pertinent history.  Clearly, his 
1993 statements are inconsistent with his recent recollection; 
thus making him an unreliable historian.  

In weighing the conflicting evidence provided by the Veteran at 
various times, the point in time in which the evidence was 
created is important because a recounting of an event which is 
closer to the time that event occurred is naturally less likely 
to be diluted by the shortcomings of human memory.  Thus, the 
contemporaneousness of the separation report is significant.  

Furthermore, because the purpose of the evaluation was solely 
medical, it seems likely that he would report events carefully 
and accurately, so that proper treatment could be provided.  In 
contrast, when the Veteran thereafter presented his account of 
service, he was seeking VA benefits.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her own 
case, but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

There is no doubt that the Veteran is competent to relate the 
events of service, as he remembers them.  However, his current 
account is inconsistent with the contemporaneous record at 
discharge.  To this extent, the Board finds his current assertion 
as to continuous symptomatology since the in-service strain to 
lack credibility.  The credible evidence indicates that his in-
service injury resolved prior to a post-service injury, and that 
the current symptomatology had its onset after an on-the-job 
injury in August 1992, and is related to that injury.  

The Veteran has alternatively argued that the in-service injury 
predisposed him to the injury he suffered after he got out of the 
service; and, if he hadn't been injured in service, he would not 
be disabled today.  However, the November 2005 opinion is in 
conflict with this conclusion.  The Board finds that, whether one 
injury predisposed the Veteran to a future injury is not a simple 
matter that is subject to lay observation, but requires medical 
knowledge.  To this extent, the Veteran's opinion is speculative, 
and is not entitled to any probative weight in comparison to the 
November 2005 opinion.  As such, service connection for a low 
back disability is not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The application to reconsider the claim for service connection 
for a lumbar spine disability is granted. 

Service connection for a lumbar spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


